                                           Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       BRANDON NOROMA,                                    Case No. 17-cv-07205-HSG
                                   8                         Plaintiff,                       ORDER GRANTING MOTION FOR
                                                                                              FINAL APPROVAL
                                   9                 v.
                                                                                              Re: Dkt. Nos. 57, 59
                                  10       HOME POINT FINANCIAL
                                           CORPORATION,
                                  11
                                                             Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court are two unopposed motions filed by Plaintiffs Brandon Norona1

                                  14   and Linda Corbin: (1) the motion for final approval of the parties’ proposed class action

                                  15   settlement, Dkt. No. 59; and (2) the motion for attorneys’ fees, expenses, and incentive awards,

                                  16   Dkt. No. 57. The Court held a final fairness hearing on September 26, 2019. See Dkt. No. 61.

                                  17   For the reasons detailed below, the Court GRANTS final approval and GRANTS IN PART

                                  18   Plaintiffs’ motion for attorneys’ fees, expenses, and service awards.

                                  19       I.   BACKGROUND
                                  20            A.        Factual Background
                                  21            Although Plaintiff Norona initially filed this case as the single named Plaintiff, Plaintiff

                                  22   Corbin was added to the action on April 16, 2019, following the Court’s order granting

                                  23   preliminary approval of the class action settlement. See SAC ¶¶ 14–15; see also Dkt. No. 52.

                                  24   Plaintiffs Norona and Corbin brought this putative labor and employment class action against

                                  25   Defendant Home Point Financial Corporation. See Dkt. No. 53 (“Second Amended Complaint” or

                                  26
                                  27   1
                                        The initial complaint lists Plaintiff’s name as “Brandon Noroma,” and the case is captioned
                                  28   based on this spelling. See Dkt. No. 1. However, the Court will use the corrected spelling
                                       “Norona” for purposes of this order. See, e.g., Dkt. No. 53.
                                         Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 2 of 17




                                   1   “SAC”). Plaintiffs allege, on behalf of themselves and all others similarly situated, that Defendant

                                   2   had a uniform policy and practice of failing to (1) include commissions and bonuses as wages

                                   3   when calculating overtime pay; (2) pay premiums for meal and rest breaks; (3) provide complete

                                   4   wage statements; and (4) pay all wages owed at the time of termination of its employees, in

                                   5   violation of the Fair Labor Standard Act (“FLSA”) and California law. See SAC ¶¶ 28–86.

                                   6   Plaintiffs further sought civil penalties under California’s Private Attorneys’ General Act

                                   7   (“PAGA”). Id. ¶ 87–105.

                                   8          Plaintiffs brought claims on behalf of two groups of non-exempt Home Point employees,

                                   9   including “loan originators, mortgage professionals, loan officers, and loan processors” who were

                                  10   not compensated for all hours that they worked. Id. ¶ 7. First, Plaintiffs asserted a nationwide,

                                  11   opt-in collective action under FLSA, 29 U.S.C. § 216(b), on behalf of Home Point employees who

                                  12   worked from three years prior to the filing date up to the date of judgment (“FLSA Collective”).
Northern District of California
 United States District Court




                                  13   See id. ¶¶ 8, 12. Second, Plaintiffs asserted claims under the California Labor Code, California

                                  14   Business and Professions Code, and PAGA as part of an opt-out class action composed of Home

                                  15   Point employees who worked from four years prior to the filing date up to the date of judgment

                                  16   (“California Class”). Id. ¶¶ 9–11, 13.

                                  17          B.     Settlement Agreement
                                  18          On May 17, 2018, the parties held an all-day mediation before the Hon. William J. Cahill,

                                  19   during which they reached a settlement in principle. See Dkt. No. 32. The parties filed a motion

                                  20   for settlement, see Dkt. No. 50, and the Court granted preliminary approval of the settlement on

                                  21   April 12, 2019, see Dkt. No. 52. The key terms of the Settlement Agreement are as follows:

                                  22               i.    Class Definitions
                                  23          The FLSA Collective is defined as:

                                  24                    [A]ll persons currently or previously employed by Defendant in the
                                                        United States while residing outside California, including under
                                  25                    Defendant’s previous name, Maverick Funding Corp., as non-exempt
                                                        loan originators, mortgage professionals, loan officers, loan
                                  26                    processors and other non-exempt employees in positions that were
                                                        eligible for commissions and/or non-discretionary bonuses, the
                                  27                    amounts of which are measured by or dependent on hours worked,
                                                        production, or efficiency, from December 19, 2014, through and
                                  28                    including September 30, 2018, who have not previously released their
                                                                                         2
                                           Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 3 of 17



                                                           claims. Individuals who resided in California for part of the relevant
                                   1                       time period and outside of California for part of the relevant time
                                                           period are included in the [California] Class for the workweeks
                                   2                       employed by Defendant and residing in California, and included in
                                                           the [FLSA] Collective for the workweeks employed by Defendant
                                   3                       and residing in the United States but outside of California.
                                   4   See Dkt. No. 50-4 (“Settlement Agreement” or “SA”) ¶ 2.41.

                                   5           The California Class is defined as:

                                   6                       [A]ll persons currently or previously employed by Defendant in
                                                           California, including under its prior name, Maverick Funding Corp.,
                                   7                       as non-exempt loan originators, mortgage professionals, loan officers,
                                                           loan processors and other non-exempt employees in positions that
                                   8                       were eligible for commissions and/or non-discretionary bonuses, the
                                                           amounts of which are measured by or dependent on hours worked,
                                   9                       production, or efficiency, from December 19, 2013 through and
                                                           including September 30, 2018, who have not previously released their
                                  10                       claims. The [California] Class does not include any person who was
                                                           employed solely by Stonegate Capital Corporation and/or Cross-Line
                                  11                       Capital, Inc. in California. Individuals employed as a non-exempt
                                                           inside loan agent, mortgage advisor, or mortgage loan officer at
                                  12                       Stonegate Capital Corporation and/or Cross-Line Capital, Inc. and
Northern District of California
 United States District Court




                                                           subsequently employed by Defendant while residing in California as
                                  13                       non-exempt employee are included in the Settlement Class but only
                                                           for the period of time employed by Defendant starting June 1, 2017.
                                  14                       . . . Individuals who resided in California for part of the relevant time
                                                           period and outside of California for part of the relevant time period
                                  15                       are included in the [California] Class for the workweeks employed by
                                                           Defendant and residing in California, and included in the [FLSA]
                                  16                       Collective for the workweeks employed by Defendant and residing
                                                           outside of California.
                                  17

                                  18   Id. ¶ 2.35.

                                  19                 ii.    Settlement Benefits
                                  20           FLSA Collective: Defendant has agreed to pay up to $500,000 to the FLSA Collective,

                                  21   with the actual amount paid out based on the number of opt-ins. SA ¶¶ 2.15, 2.42, 4.1, 5.1,

                                  22   5.6.2.B. Of the estimated 1,382 FLSA Collective members who were sent notice, 461 have opted

                                  23   in.2 See Dkt. No. 59-2, ¶¶ 8, 14; Dkt. No. 60 ¶ 3; see also Dkt. No. 62 at 2. FLSA Collective

                                  24   members will receive a pro-rata share of the available funds, based on the number of weeks the

                                  25   member worked during the covered period as reflected in the following formula: (FLSA

                                  26
                                       2
                                  27     During the final fairness hearing, the parties explained that they would honor late opt-in requests
                                       to the FLSA Collective submitted prior to the date judgment is entered in this matter, and such
                                  28   members will be subject to all of the provisions of the Settlement Agreement and this order. See
                                       Dkt. No. 60-1 at ¶ 10.
                                                                                          3
                                         Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 4 of 17




                                   1   Collective Member’s Total Workweeks / Total Workweeks in the Settlement Collective

                                   2   combined) x FLSA Collective Fund. See SA ¶ 5.6.2.B. However, the “Total Workweeks in the

                                   3   Settlement Collective combined” will include all 1,382 putative members of the collective, and not

                                   4   just the 461 who opted in. Id. After fees and costs, Plaintiffs estimate that $130,681.75 will be

                                   5   paid out to FLSA Collective members. See Dkt. No. 60 ¶ 4. The average award is expected to be

                                   6   approximately $284.09. Id. For tax purposes, the awards will be allocated as 50% wages and

                                   7   50% liquidated damages. See SA ¶ 5.9.1.

                                   8          California Class: Defendant has agreed to pay a total of $1.725 million, with no reversion,

                                   9   for the California Class fund. See SA ¶ 4.1. Of the estimated 255 California Class members, only

                                  10   two have opted out, for a total of 253 total participating members. See Dkt. No. 59-2 ¶ 14.

                                  11   California Class members will receive a pro-rata share of the available funds, based on the number

                                  12   of weeks the member worked during the covered period. See SA ¶ 5.6.2.A. After fees and costs,
Northern District of California
 United States District Court




                                  13   Plaintiff estimates that $1.1 million will be paid out to California Class members. See Dkt. No.

                                  14   59-2 ¶ 15. The average award is expected to be over $4,000. Id. For tax purposes, the awards

                                  15   will be allocated as one-third wages, one-third statutory and civil penalties, and one-third interest.

                                  16   See SA ¶ 5.9.1.

                                  17          PAGA Allocation: Defendant has agreed to pay $25,000 to settle claims under PAGA.

                                  18   See SA ¶ 2.21. Of this, three-quarters ($18,750) will be paid to the California Labor Workforce

                                  19   Development Agency, and one-quarter ($6,250) will be paid to the California Class. Id. ¶¶ 2.21,

                                  20   2.36. All California Class members (even those who opt out) will receive their pro-rata share of

                                  21   the PAGA payment. See id. ¶¶ 3.10.5, 3.10.9, 5.3.

                                  22             iii.     Release
                                  23          FLSA Collective members will release:

                                  24                    “[A]ny and all present and past claims, actions, demands, causes of
                                                        action, suits, debts, obligations, rights or liabilities, arising out of their
                                  25                    employment with Home Point based on the facts, conduct, claims,
                                                        and/or allegations in the Complaint, First Amended Complaint and
                                  26                    Second Amended Complaint pursuant to the Fair Labor Standards
                                                        Act, 29 U.S.C. sections 201 et seq. regarding non-payment of wages,
                                  27                    minimum wages, overtime wages, and any other compensation
                                                        (including but not limited to regular rate calculations and overtime
                                  28                    premium pay), failure to timely pay any compensation (including but
                                                                                              4
                                         Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 5 of 17



                                                     not limited to wages, bonuses, or commissions), and includes all
                                   1                 wages, overtime, overtime premium, liquidated damages, costs and
                                                     expenses, attorneys’ fees, declaratory relief, injunctive relief,
                                   2                 equitable remedies, exemplary or punitive damages, and/or pre- or
                                                     post-judgment interest, at any time during the [FLSA] Collective
                                   3                 Period of December 19, 2014, through September 30, 2018. [FLSA]
                                                     Collective Members’ Released Claims also includes all claims that
                                   4                 the [FLSA] Collective Members may have against the Released
                                                     Parties relating to (i) the payment, taxation and allocation of
                                   5                 attorneys’ fees and costs to Class Counsel pursuant to this Settlement
                                                     Agreement and (ii) the payment, taxation and allocation of Plaintiffs’
                                   6                 Service Awards pursuant to this Settlement Agreement.
                                   7   SA ¶ 2.44.

                                   8          California Class members will release:

                                   9                 [A]ny and all present and past claims, actions, demands, causes of
                                                     action, suits, debts, obligations, damages, rights or liabilities, of any
                                  10                 nature alleged in the Complaint, the First Amended Complaints, the
                                                     proposed Second Amended Complaint (“the Complaints”) and/or in
                                  11                 Plaintiff Norona’s December 14, 2017 PAGA letter to the LWDA
                                                     concerning Defendant (“the PAGA Letter”), or which could have
                                  12                 been asserted based on the facts alleged in the Complaints and/or the
Northern District of California
 United States District Court




                                                     PAGA letter, including without limitation all claims for unpaid
                                  13                 wages, minimum wage, overtime, double-time, wages (including the
                                                     calculation of the regular rate), failure to timely pay compensation
                                  14                 (i.e., wages, bonuses, or commissions), failure to provide compliant
                                                     meal periods and rest breaks, failure to reimburse business expenses
                                  15                 incurred, wage statement violations, and untimely final pay, seeking
                                                     wages, overtime, overtime premium pay, exemplary or punitive
                                  16                 damages, waiting time penalties, civil penalties, statutory penalties,
                                                     liquidated damages, restitution, declaratory relief, injunctive relief,
                                  17                 equitable remedies, attorneys’ fees, costs, disbursements, and/or pre-
                                                     or post-judgment interest, at any time from December 19, 2013
                                  18                 through September 30, 2018. The [California] Class Members’
                                                     Released Claims include all claims alleging violations of, or seeking
                                  19                 relief under, California Labor Code sections 200, 201, 201.3, 202,
                                                     203, 204, 204b, 204.1, 204.2, 205, 205.5, 208, 218, 218.6, 226, 226.3,
                                  20                 226.7, 501, 502, 503, 504, 505, 506, 507, 508, 510, 512, 515, 558,
                                                     1182, 1182.12, 1194, 1194.2, 1197, 1197.1, 1197.5, 1198, 2802,
                                  21                 2810.5, 2698 et seq., the California Industrial Wage Commission
                                                     Wage Orders, the California Business and Professions Code sections
                                  22                 17200 et seq.; and any other similar laws. [California] Class
                                                     Members’ Released Claims also include all claims that Plaintiffs
                                  23                 and/or the [California] Class Members may have against the Released
                                                     Parties relating to (i) the payment, taxation and allocation of
                                  24                 attorneys’ fees and costs to Class Counsel pursuant to this Settlement
                                                     Agreement and (ii) the payment, taxation and allocation of Plaintiffs’
                                  25                 Service Awards pursuant to this Settlement Agreement. [California]
                                                     Class Members’ Released Claims also include Plaintiffs’ causes of
                                  26                 action/claims for penalties under PAGA, which are fully released by
                                                     [California] Class Members.
                                  27

                                  28   SA ¶ 2.38.
                                                                                        5
                                         Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 6 of 17




                                   1                  iv.   Class Notice & Procedure

                                   2               The parties agreed that third-party settlement administrator ILYM Group, Inc. would send

                                   3   notices to class members in accordance with the Settlement Agreement. See SA, Exs. A–B; see

                                   4   also Dkt. No. 59-2.

                                   5                  v.    Service Awards
                                   6               The Settlement Agreement permits Plaintiffs Norona and Corbin to seek a service award of

                                   7   up to $10,000 each. See SA ¶ 2.31; see also Dkt. Nos. 57-2, 57-3.

                                   8                  vi.   Attorneys’ Fees and Costs
                                   9               The Settlement Agreement permits Plaintiffs’ counsel to file a separate motion for

                                  10   attorneys’ fees, seeking up to one-third of the gross settlement fund of $2.225 million. See SA

                                  11   ¶ 4.3; see also Dkt. No. 57.

                                  12    II.        DISCUSSION
Northern District of California
 United States District Court




                                  13          A.      Final Settlement Approval
                                  14                   i.   Class and Collective Action Certification
                                  15               Final approval of a class action settlement requires, as a threshold matter, an assessment of

                                  16   whether the class satisfies the requirements of Federal Rule of Civil Procedure 23(a) and (b).

                                  17   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019–22 (9th Cir. 1998). And certification of a

                                  18   collective action is within the discretion of the district court. See 29 U.S.C. § 216(b); Tijero v.

                                  19   Aaron Bros., Inc., 301 F.R.D. 314, 323 (N.D. Cal. 2013). Because no facts that would affect the

                                  20   class requirements or the Court’s discretion in certifying a class action have changed since the

                                  21   Court preliminarily approved the California Class and FLSA Collective on April 12, 2019, this

                                  22   Order incorporates by reference its prior analysis under Rules 23(a) and (b) and the FLSA as set

                                  23   forth in the order granting preliminary approval. See Dkt. No 52 at 6–11.

                                  24                  ii.   The Settlement
                                  25               “The claims, issues, or defenses of a certified class may be settled . . . only with the court’s

                                  26   approval.” Fed. R. Civ. P. 23(e). The Court may finally approve a class settlement “only after a

                                  27   hearing and on finding that it is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2); Officers

                                  28   for Justice v. Civil Serv. Comm’n of the City and County of San Francisco, 688 F.2d 615, 625 (9th
                                                                                              6
                                          Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 7 of 17




                                   1   Cir. 1982) (“The district court’s role in evaluating a proposed settlement must be tailored to fulfill

                                   2   the objectives outlined above. In other words, the court’s intrusion upon what is otherwise a

                                   3   private consensual agreement negotiated between the parties to a lawsuit must be limited to the

                                   4   extent necessary to reach a reasoned judgment that the agreement is not the product of fraud or

                                   5   overreaching by, or collusion between, the negotiating parties . . .”). To assess whether a proposed

                                   6   settlement comports with Rule 23(e), the Court “may consider some or all” of the following

                                   7   factors: (1) the strength of plaintiffs’ case; (2) the risk, expense, complexity, and likely duration

                                   8   of further litigation; (3) the risk of maintaining class action status throughout the trial; (4) the

                                   9   amount offered in settlement; (5) the extent of discovery completed, and the stage of the

                                  10   proceedings; (6) the experience and views of counsel; (7) the presence of a governmental

                                  11   participant; and (8) the reaction of the class members to the proposed settlement. Rodriguez v.

                                  12   West Publ’g Corp., 563 F.3d 948, 963 (9th Cir. 2009); see also Hanlon, 150 F.3d at 1026. “The
Northern District of California
 United States District Court




                                  13   relative degree of importance to be attached to any particular factor” is case specific. Officers for

                                  14   Justice, 688 F.2d at 625. In addition, “[a]dequate notice is critical to court approval of a class

                                  15   settlement under Rule 23(e).” Hanlon, 150 F.3d at 1025.

                                  16           Similarly, a proposed FLSA settlement must be “a fair and reasonable resolution of a bona

                                  17   fide dispute . . . .” See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir.

                                  18   1982). As discussed in more detail below, the Court finds that the proposed settlement is fair,

                                  19   adequate, and reasonable, and that FLSA Collective and California Class members received

                                  20   adequate notice.

                                  21                      a. Adequacy of Notice
                                  22           Under Federal Rule of Civil Procedure 23(e), the Court “must direct notice in a reasonable

                                  23   manner to all class members who would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1).

                                  24   Rule 23(c)(2)(B) requires “the best notice that is practicable under the circumstances, including

                                  25   individual notice to all members who can be identified through reasonable effort.” Fed. R. Civ. P.

                                  26   23(c)(2)(B). The notice must “clearly and concisely state in plain, easily understood language” the

                                  27   nature of the action, the class definition, and the class members’ right to exclude themselves from

                                  28   the class. Id. Although Rule 23 requires that reasonable efforts be made to reach all class
                                                                                           7
                                         Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 8 of 17




                                   1   members, it does not require that each class member actually receive notice. See Silber v. Mabon,

                                   2   18 F.3d 1449, 1454 (9th Cir. 1994) (noting that the standard for class notice is “best practicable”

                                   3   notice, not “actually received” notice).

                                   4          The Court finds that the notice and notice plan previously approved by the Court was

                                   5   implemented and complies with Rule 23(c)(2)(B). See Dkt. No. 52 at 15. Nathalie Hernandez,

                                   6   Operations Manager for ILYM Group, Inc. represents that ILYM, the third-party settlement

                                   7   administrator, sent the Notice Packet via U.S. First Class Mail to all 1,631 unique individuals

                                   8   based on the class data file from Defendant. See Dkt. No. 59-2 ¶¶ 1, 4–8. For returned Notice

                                   9   Packets, ILYM performed a computerized skip trace to obtain a forwarding address, then re-sent

                                  10   the Notice Packets via First Class Mail. See id. ¶¶ 9–10. ILYM also re-sent Notice Packets to

                                  11   four California Class members at their request. Id. As of August 19, 2019, a total of 26 Notice

                                  12   Packets were returned as undeliverable. Id. ¶ 11. In light of these facts, the Court finds that the
Northern District of California
 United States District Court




                                  13   parties have sufficiently provided the best practicable notice to the Class and Collective members.

                                  14                    b. Fairness, Adequacy, and Reasonableness
                                  15          Having found the notice procedures adequate under Rule 23(e), the Court next considers

                                  16   whether the entire settlement comports with Rule 23(e).

                                  17                        1. Strength of Plaintiffs’ Case and Litigation Risk
                                  18          Approval of a class settlement is appropriate when plaintiffs must overcome significant

                                  19   barriers to make their case. Chun-Hoon v. McKee Foods Corp., 716 F. Supp. 2d 848, 851 (N.D.

                                  20   Cal. 2010). Courts “may presume that through negotiation, the Parties, counsel, and mediator

                                  21   arrived at a reasonable range of settlement by considering Plaintiff’s likelihood of recovery.”

                                  22   Garner v. State Farm Mut. Auto. Ins. Co., No. 08-cv-1365-CW, 2010 WL 1687832, at *9 (N.D.

                                  23   Cal. Apr. 22, 2010). Additionally, difficulties and risks in litigating weigh in favor of approving a

                                  24   class settlement. Rodriguez, 563 F.3d at 966. “Generally, unless the settlement is clearly

                                  25   inadequate, its acceptance and approval are preferable to lengthy and expensive litigation with

                                  26   uncertain results.” Ching v. Siemens Indus., Inc., No. 11-cv-04838-MEJ, 2014 WL 2926210, at *4

                                  27   (N.D. Cal. June 27, 2014) (quotations omitted).

                                  28          The Court finds that the amount offered in settlement is reasonable in light of the
                                                                                         8
                                         Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 9 of 17




                                   1   complexity and length of this litigation, and the substantial risk Plaintiffs would face in litigating

                                   2   the case given the nature of the asserted claims. See Dkt. No. 50 at 18–20 (estimating range of

                                   3   possible recovery and possible defenses should the litigation move forward). In reaching a

                                   4   settlement, Plaintiffs have ensured a favorable recovery for the FLSA Collective and California

                                   5   Class. See Rodriguez, 563 F.3d at 966 (finding litigation risks weigh in favor of approving class

                                   6   settlement). Accordingly, these factors weigh in favor of approving the settlement. See Ching,

                                   7   2014 WL 2926210, at *4 (favoring settlement to protracted litigation).

                                   8                        2. Risk of Maintaining Class Action
                                   9          In considering this factor, the Court looks to the risk of maintaining class certification if

                                  10   the litigation were to proceed. Certifying a California Class encompassing approximately 253

                                  11   individuals as well as an FLSA Collective of 461 individuals presents complex issues that could

                                  12   undermine certification. See Dkt. No. 59-2 ¶ 14. Accordingly, this factor also weighs in favor of
Northern District of California
 United States District Court




                                  13   settlement.

                                  14                        3. Settlement Amount
                                  15          The amount offered in the settlement is another factor that weighs in favor of approval.

                                  16          Based on the facts in the record and the parties’ arguments at the final fairness hearing, the

                                  17   Court finds that the approximately $1.1 million that will be paid out to the California Class after

                                  18   fees and costs, see Dkt. No. 59-2 ¶ 15, falls well “within the range of reasonableness” in light of

                                  19   the risks and costs of litigation. See, e.g., Hendricks v. Starkist Co., No. 13-CV-00729-HSG, 2016

                                  20   WL 5462423, at *12 (N.D. Cal. Sept. 29, 2016), aff’d sub nom. Hendricks v. Ference, 754 F.

                                  21   App’x 510 (9th Cir. 2018); Villanueva v. Morpho Detection, Inc., No. 13-cv-05390-HSG, 2016

                                  22   WL 1070523 *4 (N.D. Cal. March 18, 2016) (citing cases); Stovall-Gusman v. Granger, Inc., No.

                                  23   13-cv-02540-HSG, 2015 WL 3776765, at *4 (N.D. Cal. June 17, 2015) (granting final approval of

                                  24   a net settlement amount representing 7.3% of the plaintiffs’ potential recovery at trial). The

                                  25   parties have estimated that the average recovery of each individual California Class member will

                                  26   be over $4,000, with the estimated highest gross payment being $12,188.02, and the estimated

                                  27   lowest gross payment being $14.95. See Dkt. No. 59-2 ¶ 15. The parties have also estimated that

                                  28   the average recovery of each individual FLSA Collective member will be $284.09, with the
                                                                                          9
                                         Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 10 of 17




                                   1   estimated highest gross payment being $749.17, and the estimated lowest gross payment being

                                   2   $15.20. Dkt. No. 60 ¶ 4. In supplemental briefing submitted following the final fairness hearing,

                                   3   Plaintiffs further clarified that their expert conducted a detailed analysis of each of the 461 FLSA

                                   4   Collective opt-in members’ claims and estimates that the settlement represents a full recovery of

                                   5   the unpaid overtime to those Collective members. See Dkt. No. 62; see also Dkt. No. 62-1, Ex. 1;

                                   6   Dkt. No. 62-2. Plaintiffs’ expert estimated that the total unpaid overtime for the 461 FLSA

                                   7   Collective members is $127,724. See Dkt. No. 62-2 at ¶ 10. And Plaintiffs estimate that

                                   8   Collective members will receive $130,681.75 total, such that the Collective will actually receive

                                   9   more than 100% of their unpaid overtime. See id. at ¶¶ 12–13.

                                  10          The Court further finds that the parties have reasonably tailored each class member’s

                                  11   anticipated recovery based on the number of weeks worked during the covered time period. See,

                                  12   e.g., Dkt. No. 59 at 11. This factor therefore weighs in favor of approval.
Northern District of California
 United States District Court




                                  13                        4. Extent of Discovery Completed and Stage of Proceedings
                                  14          The Court finds that Class Counsel had sufficient information to make an informed

                                  15   decision about the merits of the case. See In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 459

                                  16   (9th Cir. 2000). Here, Plaintiffs were able to reach this settlement only after Plaintiffs conducted

                                  17   extensive discovery, including reviewing documents related to Defendant’s policies, bonus plans,

                                  18   personnel files, and wage statements, and engaged in a full-day mediation session. See Dkt. No.

                                  19   59 at 7; Dkt. No. 57-1 ¶ 13; see also Dkt. No. 32. The Court finds that the parties have received,

                                  20   examined, and analyzed information, documents, and materials that sufficiently enabled them to

                                  21   assess the likelihood of success on the merits. This factor weighs in favor of approval.

                                  22                        5. Experience and Views of Counsel
                                  23          The Court next considers the experience and views of counsel, and finds that this factor

                                  24   also weighs in favor of approval. “[P]arties represented by competent counsel are better

                                  25   positioned than courts to produce a settlement that fairly reflects each party’s expected outcome in

                                  26   litigation.” Rodriguez, 563 F.3d at 967 (quotations omitted). Accordingly, “[t]he

                                  27   recommendations of plaintiffs’ counsel should be given a presumption of reasonableness.” In re

                                  28   Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1043 (N.D. Cal. 2008). The Court has previously
                                                                                        10
                                         Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 11 of 17




                                   1   evaluated class counsel’s qualifications and experience and concluded that class counsel is

                                   2   qualified to represent the Class and Collective members’ interests in this action. See Dkt. No. 52

                                   3   at 8; see also Dkt. No. 59 at 11–12. Class counsel has considerable experience in class actions and

                                   4   employment litigation, and settled only after assessing the risks of continuing the litigation. See

                                   5   id. The Court recognizes, however, that courts have diverged on the weight to assign counsel’s

                                   6   opinions. Compare Carter v. Anderson Merch., LP, 2010 WL 1946784, at *8 (C.D. Cal. May 11,

                                   7   2010) (“Counsel’s opinion is accorded considerable weight.”), with Chun-Hoon, 716 F. Supp. 2d

                                   8   at 852 (“[T]his court is reluctant to put much stock in counsel’s pronouncements. . . .”). This

                                   9   factor’s impact is therefore modest, but favors approval.

                                  10                        6. Reaction of Class Members
                                  11          The reaction of the Class and Collective members supports final approval. “[T]he absence

                                  12   of a large number of objections to a proposed class action settlement raises a strong presumption
Northern District of California
 United States District Court




                                  13   that the terms of a proposed class settlement action are favorable to the class members.” Nat’l

                                  14   Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 528–29 (C.D. Cal. 2004); In re

                                  15   Linkedin User Privacy Litig., 309 F.R.D. 573, 589 (N.D. Cal. 2015) (“A low number of opt-outs

                                  16   and objections in comparison to class size is typically a factor that supports settlement approval.”).

                                  17          Class notice, which was served on California Class and FLSA Collective members in

                                  18   accordance with the methods approved by the Court, advised that the deadline to file an objection

                                  19   to or opt out of the settlement was July 20, 2019. See Dkt. No. 59-2 ¶¶ 12–13. ILYM did not

                                  20   receive any objections, and only two members of the California Class opted out. See id. Although

                                  21   the number of FLSA Collective opt-ins represents approximately a third of putative Collective

                                  22   members, the Court finds that the parties made every effort to provide adequate notice and that

                                  23   this level of participation is in keeping with the average for FLSA settlements.

                                  24                                             *       *         *

                                  25          After considering and weighing the above factors, the Court finds that the Settlement

                                  26   Agreement is fair, adequate, and reasonable, and that the California Class and FLSA Collective

                                  27   members received adequate notice. Accordingly, Plaintiffs’ motion for final approval of the class

                                  28   action settlement is GRANTED.
                                                                                        11
                                         Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 12 of 17




                                   1          B.     Attorneys’ Fees and Costs, Settlement Administrator Costs, and Incentive

                                   2                 Award

                                   3
                                              In its unopposed motion, Class Counsel asks the Court to approve an award of $749,000 as
                                   4
                                       well as incentive awards of $10,000 for each named Plaintiff. See Dkt. No. 57.
                                   5

                                   6               i.    Attorneys’ Fees

                                   7                    a. Legal Standard
                                   8          “In a certified class action, the court may award reasonable attorney’s fees and nontaxable

                                   9   costs that are authorized by law or by the parties’ agreement.” Fed. R. Civ. P. 23(h). The Court

                                  10   has discretion in a common fund case to choose either (1) the lodestar method or (2) the

                                  11   percentage-of-the-fund when calculating reasonable attorneys’ fees. Vizcaino v. Microsoft Corp.,

                                  12   290 F.3d 1043, 1047 (9th Cir. 2002).
Northern District of California
 United States District Court




                                  13          Under the percentage-of-recovery method, twenty-five percent of a common fund is the

                                  14   benchmark for attorneys’ fees awards. See, e.g., In re Bluetooth Headset Prods. Liab. Litig., 654

                                  15   F.3d 935, 942 (9th Cir. 2011) (“[C]ourts typically calculate 25% of the fund as the ‘benchmark’

                                  16   for a reasonable fee award, providing adequate explanation in the record of any ‘special

                                  17   circumstances’ justifying a departure.”); Six Mexican Workers v. Ariz. Citrus Growers, 904 F.2d

                                  18   1301, 1311 (9th Cir. 1990). Whether the Court awards the benchmark amount or some other rate,

                                  19   the award must be supported “by findings that take into account all of the circumstances of the

                                  20   case.” Vizcaino, 290 F.3d at 1048.

                                  21          Under the lodestar method, a “lodestar figure is calculated by multiplying the number of

                                  22   hours the prevailing party reasonably expended on the litigation (as supported by adequate

                                  23   documentation) by a reasonable hourly rate for the region and for the experience of the lawyer.”

                                  24   In re Bluetooth, 654 F.3d at 941(citing Staton v. Boeing Co., 327 F.3d 938, 965 (9th Cir. 2003)).

                                  25   “[T]he established standard when determining a reasonable hourly rate is the rate prevailing in the

                                  26   community for similar work performed by attorneys of comparable skill, experience, and

                                  27   reputation.” Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008) (quotations

                                  28   omitted). Generally, “the relevant community is the forum in which the district court sits.” Id.
                                                                                       12
                                         Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 13 of 17




                                   1   (citing Barjon v. Dalton, 132 F.3d 496, 500 (9th Cir. 1997)). Typically, “affidavits of the

                                   2   plaintiffs’ attorney and other attorneys regarding prevailing fees in the community, and rate

                                   3   determinations in other cases . . . are satisfactory evidence of the prevailing market rate.” United

                                   4   Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990). “In addition to

                                   5   affidavits from the fee applicant, other evidence of prevailing market rates may include affidavits

                                   6   from other area attorneys or examples of rates awarded to counsel in previous cases.” Schuchardt

                                   7   v. Law Office of Rory W. Clark, 314 F.R.D. 673, 687 (N.D. Cal. 2016).

                                   8          Although “the choice between lodestar and percentage calculation depends on the

                                   9   circumstances, [ ] either method may [ ] have its place in determining what would be reasonable

                                  10   compensation for creating a common fund.” Six Mexican Workers, 904 F.2d at 1311 (quotations

                                  11   omitted). To guard against an unreasonable result, the Ninth Circuit has encouraged district courts

                                  12   to cross-check any calculations done in one method against those of another method. Vizcaino,
Northern District of California
 United States District Court




                                  13   290 F.3d at 1050–51.

                                  14                    b. Discussion
                                  15          Here, Plaintiffs’ counsel asks the Court to approve an award of $749,000, or approximately

                                  16   one-third of the total potential settlement amount. See Dkt. No. 57. Counsel acknowledges that

                                  17   its requested attorneys’ fees are greater than the 25% benchmark and its lodestar, but contends that

                                  18   the higher percentage—or what is approximately a 1.5 multiplier on its lodestar—is warranted

                                  19   given the complexity of the case; the risks associated with this litigation; the skill exhibited by

                                  20   counsel; the results achieved; and awards in comparable cases. See id. at 9–15, 17–18. Counsel

                                  21   further notes that it was able to negotiate with ILYM to cap its fees at $27,500, which further

                                  22   added value for the Class and Collective members. See Dkt. No. 57-1 ¶¶ 42, 46. Counsel, which

                                  23   includes two law firms, calculates that it has earned approximately $503,247 in fees, see id. ¶¶ 36,

                                  24   41, & Exs. 1, and has incurred $16,650.43 in additional costs to litigate this action. See Dkt. No.

                                  25   57-1 ¶ 49; Dkt. No. 57-5 ¶ 22, & Ex. 1.

                                  26          The Court recognizes that class counsel obtained significant results for the California Class

                                  27   and FLSA Collective members, as discussed in Section II.A.ii, above. Moreover, no California

                                  28   Class or FLSA Collective members objected to the settlement; only two California Class members
                                                                                         13
                                            Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 14 of 17




                                   1   requested exclusion; and over a third of the FLSA Collective members opted in, suggesting strong

                                   2   support for the settlement’s outcome. Further, class counsel assumed substantial risk in litigating

                                   3   this action on a contingency fee basis, and incurring costs without the guarantee of payment for its

                                   4   litigation efforts.

                                   5            The Court is, however, also cognizant of its obligations to review class fee awards with

                                   6   particular rigor:

                                   7
                                                       Because in common fund cases the relationship between plaintiffs and
                                   8                   their attorneys turns adversarial at the fee-setting stage, courts have
                                                       stressed that when awarding attorneys’ fees from a common fund, the
                                   9                   district court must assume the role of fiduciary for the class plaintiffs.
                                                       Accordingly, fee applications must be closely scrutinized. Rubber-
                                  10                   stamp approval, even in the absence of objections, is improper.
                                  11   Vizcaino, 290 F.3d at 1052 (quotation omitted). Here, the parties worked efficiently to settle this

                                  12   action, with no motions practice and only six months after filing the complaint. The Court
Northern District of California
 United States District Court




                                  13   recognizes that class counsel has pointed to cases in which courts have awarded attorneys’ fees

                                  14   above the twenty-five percent benchmark, but does not find that the record warrants doing so in

                                  15   this case. Accordingly, the Court finds the twenty-five percent benchmark appropriate.

                                  16            This is confirmed by class counsel’s lodestar. Having reviewed class counsel’s filings, the

                                  17   Court finds that the billing rates used by class counsel to calculate the lodestar are reasonable and

                                  18   generally in line with prevailing rates in this District for personnel of comparable experience, skill,

                                  19   and reputation. See, e.g., Aguilar v. Zep Inc., No. 13-CV-00563-WHO, 2014 WL 4063144, at *4

                                  20   (N.D. Cal. Aug. 15, 2014) (collecting cases, and finding prevalent rates ranging from $400 for

                                  21   associates to $750 for partners litigating civil rights and employment cases in this District). The

                                  22   Court further finds that the hours expended were reasonable and non-duplicative. Plaintiffs’

                                  23   counsel’s lodestar calculation of $503,247, see Dkt. No. 57-1, represents almost exactly twenty-

                                  24   five percent of the settlement fund, placing it in line with the Ninth Circuit’s presumptively

                                  25   reasonable benchmark. See In re Bluetooth Headset, 654 F.3d at 942.

                                  26            Under the percentage-of-fund-method, the Court GRANTS attorneys’ fees of 25% of the

                                  27   total settlement amount, or $556,250.

                                  28   //
                                                                                          14
                                         Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 15 of 17




                                   1               ii.    Incentive Award

                                   2           Plaintiffs’ counsel requests a service award of $10,000 for each named Plaintiff. See Dkt.

                                   3   No. 57; see also Dkt. Nos. 57-2, 57-3. “[N]amed plaintiffs . . . are eligible for reasonable

                                   4   incentive payments.” Staton, 327 F.3d at 977; Rodriguez, 563 F.3d at 958 (“Incentive awards are

                                   5   fairly typical in class action cases.”). They are designed to “compensate class representatives for

                                   6   work done on behalf of the class, to make up for financial or reputational risk undertaken in

                                   7   bringing the action, and, sometimes, to recognize their willingness to act as a private attorney

                                   8   general.” Rodriguez, 563 F.3d at 958–59. Nevertheless, the Ninth Circuit has cautioned that

                                   9   “district courts must be vigilant in scrutinizing all incentive awards to determine whether they

                                  10   destroy the adequacy of the class representatives . . . .” Radcliffe v. Experian Info. Solutions, Inc.,

                                  11   715 F.3d 1157, 1165 (9th Cir. 2013) (quotations omitted). This is particularly true where “the

                                  12   proposed service fees greatly exceed the payments to absent class members.” Id. The district
Northern District of California
 United States District Court




                                  13   court must evaluate an incentive award using “relevant factors includ[ing] the actions the plaintiff

                                  14   has taken to protect the interests of the class, the degree to which the class has benefitted from

                                  15   those actions, . . . [and] the amount of time and effort the plaintiff expended in pursuing the

                                  16   litigation . . . .” Id. at 977.

                                  17           First, Plaintiff Norona estimates that he has spent over eighty hours actively participating

                                  18   in this litigation, working with counsel to review documents, prepare this action, and discuss

                                  19   settlement documents. See Dkt. No. 57-2 ¶¶ 3–10. Indeed, Plaintiff Norona played a key role in

                                  20   this action, researching attorneys who specialized in labor and employment law, and ultimately

                                  21   contacting counsel from Righetti Glugoski P.C. given their experience with these cases. See id.

                                  22   ¶¶ 2–4. Second, Plaintiff Corbin estimates that she has spent over forty hours actively

                                  23   participating in this litigation, communicating with counsel and reviewing documents. See Dkt.

                                  24   No. 57-3 ¶¶ 3–9.

                                  25           Counsel further notes that both Plaintiffs put themselves at risk by filing a lawsuit against

                                  26   their employer and executed full and general release of claims, distinct from their California Class

                                  27   and FLSA Collective members. See id. Plaintiff Norona believes that he has potential claims for

                                  28   hostile work environment and wrongful termination that he is releasing as part of the settlement,
                                                                                         15
                                         Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 16 of 17




                                   1   see Dkt. No. 57-2 ¶ 14; and Plaintiff Corbin asserts that she has potential claims for discrimination

                                   2   and wrongful termination that she is releasing as part of the settlement, see Dkt. No. 57-3 ¶ 13.

                                   3   Neither provide detail such that the Court could evaluate or attempt to quantity the release of such

                                   4   claims.

                                   5             Nevertheless, the Court finds that Plaintiff Norona added substantial value to this case.

                                   6   He has been actively involved with the case since it was filed in 2017, and he participated with

                                   7   counsel to prepare the action and to review and discuss settlement documents. See Dkt. No. 57-1

                                   8   ¶¶ 52–54. The Court finds that an incentive award of $10,000 for Plaintiff Norona, a member of

                                   9   the California Class, is not disproportionate to the $4,000 average recovery members of that class

                                  10   are estimated to receive as part of the Settlement Agreement. See Dkt. No. 59-2 ¶ 15; see also

                                  11   SAC ¶ 14.

                                  12             The Court further finds that Plaintiff Corbin added value to this case once she became
Northern District of California
 United States District Court




                                  13   involved. However, Plaintiff Corbin, as noted above, was not added as a named Plaintiff until

                                  14   April 16, 2019, after the Court issued its order granting preliminary approval of the settlement,

                                  15   and thus devoted less time to this action. See SAC (filed April 16, 2019). Moreover, Plaintiff

                                  16   Corbin, as an out-of-state former employee, is only part of the FLSA Collective. See SAC ¶ 5.

                                  17   The Court does not believe it is appropriate to award Plaintiff Corbin more than thirteen times the

                                  18   maximum recovery projected for other FLSA Collective members based on her late contributions

                                  19   to this action. See Dkt. No. 59-2 ¶¶ 15, 17; see also Smith v. Am. Greetings Corp., No. 14-CV-

                                  20   02577-JST, 2016 WL 362395, at *10 (N.D. Cal. Jan. 29, 2016) (rejecting $7,500 incentive award

                                  21   where class members were estimated to receive $1,608.16); Willner v. Manpower Inc., No. 11-

                                  22   CV-02846-JST, 2015 WL 3863625, at *9 (N.D. Cal. June 22, 2015) (rejecting $11,000 incentive

                                  23   award where class members were estimated to receive between $600 and $4,000); Ko v. Natura

                                  24   Pet Prod., Inc., No. C 09-02619 SBA, 2012 WL 3945541, at *15 (N.D. Cal. Sept. 10, 2012)

                                  25   (awarding $5,000 incentive award for 50–100 hours in contributions over two-year litigation).

                                  26   The Court finds that an incentive award of $5,000 is warranted under the circumstances.

                                  27             Based on the facts presented, including the named Plaintiffs’ contributions to the class,

                                  28   Class Counsel’s request for an incentive award is GRANTED IN PART in the amount of
                                                                                          16
                                         Case 4:17-cv-07205-HSG Document 64 Filed 11/06/19 Page 17 of 17




                                   1   $10,000 for Plaintiff Norona and $5,000 for Plaintiff Corbin.

                                   2   III.   CONCLUSION
                                   3          For the foregoing reasons it is hereby ordered that:

                                   4          1.      Plaintiffs’ Motion for Final Approval of Class Action Settlements is GRANTED;

                                   5          2.      Plaintiffs’ Motion for Class Counsel’s Attorneys’ Fees, Expenses, and Service

                                   6   Awards is GRANTED IN PART.

                                   7          3.      The Court approves the settlement amount of $2,225,000, including payments of

                                   8   attorneys’ fees in the amount of $556,250, or twenty-five percent of the settlement amount; and an

                                   9   incentive fee for the two named Plaintiffs in the amount of $10,000 for Plaintiff Norona and

                                  10   $5,000 for Plaintiff Corbin, for a total of $15,000.

                                  11          The parties and settlement administrator are directed to implement this Final Order and the

                                  12   settlement agreement in accordance with the terms of the settlement agreement. The parties are
Northern District of California
 United States District Court




                                  13   further directed to file a stipulated final judgment within 21 days from the date of this Order.

                                  14          IT IS SO ORDERED.

                                  15   Dated: 11/6/2019

                                  16                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         17
